Citation Nr: 1043411	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, type 
2, claimed as secondary to exposure to Q-fever during Project 
Whitecoat.

2.	Entitlement to service connection for a heart disorder, 
claimed as secondary to exposure to Q-fever during Project 
Whitecoat.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1954 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's diabetes mellitus, type II, is not due to Q-
fever exposure, or any other incident of service, and diabetes 
was not manifested within one year of service.

2.	The Veteran's heart disorder is not due to Q-fever exposure, 
or any other incident of service, and a heart disorder was not 
manifested within one year of service.


CONCLUSIONS OF LAW

1.	The Veteran's diabetes was not incurred in or aggravated by 
any incident of service, to include Q-fever exposure, nor may 
it be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 
1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
and 3.309(a) (2010).

2.	The Veteran's heart disorder was not incurred in or aggravated 
by any incident of service, to include Q-fever exposure, nor 
may it be presumed to be of service onset.  38 U.S.C.A. §§ 
1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, and 3.309(a) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in October 2006.  This letter advised the Veteran of 
the information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran how 
disability ratings and effective dates are determined.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006). 
The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board notes that the Veteran's service treatment records were 
destroyed in a July 1973 fire that occurred at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  This was 
indicated by the NPRC in the October 2006 response to the request 
for the Veteran's service records.  When service treatment 
records are lost or missing, VA has a heightened duty to assist 
in developing the claim, as well as to consider the applicability 
of the benefit of the doubt rule and to explain its decision.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996), See also Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The RO informed the Veteran in 
December 2006 that his service treatment records were destroyed 
and asked him to provide any information or records he may have 
in his possession that would assist in reconstructing his records 
from other sources.  The Veteran provided evidence to show that 
he was part of Project Whitecoat at Fort Detrick.  The Veteran 
also provided a friend's rating decision from the Fort Harrison, 
Montana RO.  The Board notes that the Veteran has not alleged he 
was treated in service for diabetes or a heart disorder.  As 
such, even if the Veteran's remaining service treatment records 
were available, there would be no records to add to the claims 
file for treatment of diabetes or a heart disorder while in 
service.  The information provided by the Veteran was 
insufficient for the RO to practically attempt to locate these 
treatment records from other sources.  The Board concludes, the 
RO exhausted efforts from obtaining records from other sources 
and further efforts would be futile.

The VA has obtained private treatment records and associated them 
with the claims file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded two VA medical examinations in September 
2007 to obtain opinions as to whether his diabetes or heart 
disorder could be attributed to service.  These opinions were 
rendered by medical professionals following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiners obtained an accurate history and 
listened to the appellant's assertions.  The examiners laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for diabetes or 
cardiovascular disease may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  In this 
case, the presumption is inapplicable for diabetes, as well as a 
heart disorder, as neither was diagnosed until decades after 
service.  

The Veteran is alleging his diabetes and heart disorder are due 
to exposure to Q-fever (coxiella burnetii) while in-service in 
1955.  The Department of the Army has verified, through a written 
letter and a clinical record, that the Veteran was a participant 
in Operation Whitecoat in May 1955 and was exposed to Q-fever by 
an aerosol route after being vaccinated.  As such, the Board 
concedes that the Veteran was exposed to Q-fever while in-service 
in 1955.

Diabetes

As noted above, the Veteran's service treatment records were 
destroyed in a fire in 1973.  The only service treatment record 
available is a clinical record from May 1955 which monitored the 
Veteran after he was exposed to Q-fever.  The clinical record 
noted that before exposing the Veteran, his hemoglobin, 
hematocrit, RBC, WBC, differential, sedimentation rate, 
prothrombin time, thymol turbidity, alkaline phosphatase, serum 
bilirubin, urinalysis, chest x-ray, electrocardiogram and PBI 
were all normal.  

After being vaccinated, the Veteran was exposed to Q-fever on May 
3, 1955 for 48 seconds and the record noted that his post-
exposure course was uneventful.  The Veteran was discharged on 
June 10, 1955 having developed no symptoms or physical findings, 
with the exception of 3 days of sclera icterus.  Post-exposure 
the Veteran's laboratory examinations, EKG, and chest x-ray 
remained within normal limits.  Ultimately, the final impression 
was that the Veteran had no clinical illness.

In short, there are no records of complaints, diagnoses or 
treatment for diabetes while in-service.  As noted above, the 
Veteran has never alleged that he complained of, or was treated 
for diabetes while in-service.  

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
acknowledges that the Veteran himself has claimed that he suffers 
from diabetes as a result of exposure to Q-fever.  However, as a 
layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is 
competent to report (1) symptoms observable to a layperson, e.g., 
pain; (2) a diagnosis that is later confirmed by clinical 
findings; or (3) a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Furthermore, as discussed further below, 
the Board finds there is no continuity of symptomatology for the 
Veteran's diabetes.

There is no medical evidence of complaints or findings of record 
to indicate the Veteran had symptoms of diabetes until 2001, at 
the earliest, over 4 decades after service.  Although the Veteran 
was not diagnosed with diabetes until May 2005, in an August 2001 
private treatment record it was noted that he had glucose 
intolerance.  There is no reference by either the Veteran or the 
record that his diabetes was related to an in-service incident.  
At that time, no medical professional mentioned any relation to 
service or in-service exposure to Q-fever.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  The length of time between 
separation from service and evidence of symptoms of diabetes 45 
years later, and without reference to service, weighs against the 
Veteran's current assertion that he suffers from diabetes due to 
exposure to Q-fever while in-service.

The VA has obtained private treatment records and the first 
symptom of diabetes is from an August 2001 private treatment 
record which stated the Veteran has glucose intolerance, but is 
on no specific therapy for it.  As noted above, the Veteran was 
diagnosed with diabetes mellitus in May 2005 after an abnormal 
glucose reading.  Follow-up appointments indicate that the 
Veteran was prescribed medication for his diabetes and it was 
consistently referenced as diabetes without complication.  (See 
e.g., June and August 2006 private treatment records).  Although 
the Veteran was treated regularly for his diabetes, there is no 
mention in any of the records that the Veteran raised the issue 
that his diabetes was caused by exposure to Q-fever, nor is there 
any record that the physician believed his diabetes was caused by 
exposure.  

The Veteran was also afforded a VA examination in September 2007 
to determine the etiology of his diabetes.  The examiner noted 
that in August 2001 a physician diagnosed the Veteran with 
glucose intolerance, but ultimately the Veteran was not diagnosed 
with diabetes until 2005.  The examiner reported that the 
Veteran's diabetes was now controlled and his body weight had 
been stable for the last 5 years.  The examiner further reported 
that the Veteran had been suffering from hypertension for 20 
years which was controlled with medication.  The examiner noted 
that the Veteran's hypertension was not caused or aggravated by 
diabetes, as it was arterial hypertension, which is not related 
to diabetes.  The examiner also reported that the Veteran had 
suffered from erectile dysfunction ever since he was found to 
have hypertension; however the examiner opined that the erectile 
dysfunction was related to hypertension and less than likely 
related to diabetes.  
The examiner found no neurological symptoms, history of 
peripheral vascular disease or intermittent claudication.  The 
examiner fully examined the Veteran and reviewed the literature 
regarding Q-fever.  The examiner noted that the Veteran was 
diagnosed with diabetes 45-50 years after separation from 
service.  Ultimately the examiner found that the Veteran's 
diabetes was not related to exposure to Q-fever while in-service.  

The Board finds the examiner's opinion persuasive as it was made 
after a thorough examination of the Veteran and review of 
relevant Q-fever literature.  The evidence weighs against the 
Veteran's claim that his diabetes is connected to active duty.

In light of all the evidence of record, the Board finds the 
evidence weighs against the Veteran's assertions that he suffers 
from diabetes as a result of being exposed to Q-fever while in-
service or that any current diagnosis of diabetes is related to 
service.  As discussed above, the Veteran is not competent to 
make a diagnosis that his in-service exposure to Q-fever in 1955 
is etiologically related to his diabetes, diagnosed over 45 years 
later.  Furthermore, in reviewing the evidence described above, 
it is clear there is no evidence of continuity of symptomatology 
from service.  38 C.F.R. § 3.303(b).

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, there is no presumption, and 
the claim for service connection for diabetes is denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Heart Disorder

As noted above, the Veteran's service treatment records were 
destroyed in a fire in 1973 and the only service treatment record 
available is from his post-exposure to Q-fever in May 1955.  As 
detailed above, the Veteran's pre-exposure findings were normal, 
and post-exposure the Veteran's laboratory examinations, EKG, and 
chest x-ray remained within normal limits.  Ultimately, the final 
impression was that the Veteran had no clinical illness.

There are no records of complaints, diagnoses or treatment for a 
heart disorder while in-service.  The Veteran has also never 
alleged that he complained of, or was treated for any heart 
disorder while in-service.  As such, this evidence weighs against 
the Veteran's contention that his heart disorder is related to 
active duty.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
acknowledges that the Veteran himself has claimed that he suffers 
from a heart disorder as a result of being exposed to Q-fever.  
However, as a layperson, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the 
Veteran is competent to report (1) symptoms observable to a 
layperson, e.g., pain; (2) a diagnosis that is later confirmed by 
clinical findings; or (3) a contemporary diagnosis, he is not 
competent to independently render a medical diagnosis or opine as 
to the specific etiology of a condition.  See Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).  Furthermore, as discussed 
below, the Board finds there is no continuity of symptomatology 
for the Veteran's heart disorder.

There is no medical evidence of complaints or findings of record 
to indicate the Veteran had symptoms of a heart disorder until 
his myocardial infarction in 2001.  There is no reference by 
either the Veteran or the record that his heart disorder was 
related to in-service exposure to Q-fever.  As such, the Board 
observes that the earliest diagnosis of a heart disorder is from 
2001, approximately 45 years following the Veteran's separation 
from active service, and without any reference to an in-service 
exposure to Q-fever.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The length of time between separation from service 
and diagnosis of a heart disorder 45 years later, and without 
reference to service, weighs against the Veteran's current 
assertion that he suffers from a heart disorder due to exposure 
to Q-fever while in-service.

In an August 2001 private treatment record the Veteran suffered a 
myocardial infarction and was ultimately diagnosed with coronary 
artery disease.  In the August 2001 record it is noted that the 
Veteran has no prior cardiac history, but had been treated for 
hypertension.  The Veteran had several episodes of upper chest 
and lower neck discomfort which caused him to seek treatment.  
Ultimately, the Veteran underwent a coronary artery bypass graft 
times five and was hospitalized for a short period of time post-
surgery.  In an August 2001 private treatment record it was noted 
that after the Veteran's surgery he suffered from atrial 
fibrillation and received medication for it.  However, at a 
follow-up appointment in September 2001, it was noted that the 
Veteran's atrial fibrillation was in sinus rhythm, or normal, and 
the Veteran was no longer taking any medication for it.  
Furthermore, in a December 2002 follow-up private treatment 
record the Veteran denied palpitations and the physician reported 
that the Veteran was doing well post-surgery.  

In a February 2004 private treatment record, it was noted that 
the Veteran's cardiac examination was regular rate and rhythm 
without murmurs, gallops or rubs.  The Veteran did not complain 
of any new symptoms at this appointment.  Furthermore, in an 
April 2005 private treatment record, the Veteran reported that he 
was generally feeling well and on a cardiovascular examination 
there was no chest pain, edema, or palpitations noted.  The same 
was reported in a December 2005 private treatment record; that 
the Veteran was feeling well and there was no chest pain, edema, 
or palpitations noted.

At a January 2006 follow-up appointment, the private treatment 
record indicated that the Veteran denied any significant 
complaints, including palpitations, chest pain, shortness of 
breath, dizziness, or fatigue, since his last visit in 2004.  The 
only new medical symptom noted is the Veteran's diagnosis of 
diabetes from the spring of 2005.

The Veteran was afforded a VA examination in September 2007 to 
determine the etiology of his heart condition.  The examiner 
noted the Veteran first suffered chest pain in August 2001 when 
he was found to have a myocardial infarction.  The examiner also 
noted the Veteran's past medical history included a 5 bypass 
grafts in August 2001, after which it was noted the Veteran had 
atrial flutter and atrial fibrillation.  The examiner noted these 
symptoms were not uncommon following coronary bypass surgery and 
were not due to previous Q-fever exposure.  The examiner further 
found the Veteran had been free of cardiac dysrhythmia since the 
2001 surgery.  The examiner did not find evidence of valvular 
heart disease and he ultimately diagnosed the Veteran with 
coronary artery disease status post coronary artery bypass 
grafting surgery.  The examiner reasoned that coronary artery 
disease is not mentioned as a complication of Q-fever and the 
Veteran's coronary artery disease was secondary to long-standing 
hypertension and diabetes.

In light of all the evidence of record, the Board finds the 
evidence weighs against the Veteran's assertions that he suffers 
from a heart disorder as a result of being exposed to Q-fever 
while in-service or that any current diagnosis of a heart 
disorder is related to service.  As discussed above, the Veteran 
is not competent to make a diagnosis that his in-service exposure 
to Q-fever in 1955 is etiologically related to his heart disorder 
diagnosed over 45 years later.  Furthermore, in reviewing the 
evidence described above, it is clear there is no evidence of 
continuity of symptomatology from service.  38 C.F.R. § 3.303(b).

The Board also notes that the Veteran submitted his friend's 
rating decision from the RO in Fort Harrison, Montana.  The Board 
finds that although the Veteran believes he should also be 
service-connected for Q-fever exposure, the evidence of record in 
the Veteran's case does not indicate that his heart disorder was 
caused by Q-fever exposure, or any other incident of service, for 
the reasons discussed above.  Furthermore, the Board is not bound 
by prior decisions of the Regional Offices.  See 38 U.S.C.A. 
§ 20.101 (the Board is bound by applicable statutes, regulations 
of the VA, and precedent opinions of the General Counsel of the 
VA).

In sum, the Board finds that the preponderance of the evidence 
weighs against the Veteran's claim that he suffers from a heart 
disorder as a result of exposure to Q-fever while in-service.  
The threshold question of whether the Veteran has a current heart 
disorder that is related to service is answered in the negative.  
The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  The Veteran has produced no competent 
evidence or medical opinion in support of his claim that his 
heart disorder is the result of active service.  In addition, the 
lack of complaints, diagnoses, or treatments of a heart disorder, 
the length of time between the Veteran's separation from active 
service and the first evidence of a heart disorder, and the 
negative VA examiner's opinion weigh against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, there is no presumption, and 
the claim for service connection for a heart disorder is denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)




ORDER

1.	Entitlement to service connection for diabetes mellitus is 
denied.

2.	Entitlement to service connection for a heart disorder is 
denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


